Per Curiam. This claim, arising out of the death of a policeman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat. Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on April 18,1979, the Court finds as follows: 1. That the Claimant, Imogene Bosak, is the wife of the decedent, and in the absence of a designated beneficary; Section 3(a) of the Act provides that the entire sum shall be paid to the surviving spouse. 2. That the decedent, William P. Bosak, was a police officer employed by the Chicago Police Department and was engaged in the active performance of his duties, within the meaning of Sec.2(e) of the Act, on March 3,1979. 3. That on said date, Officer Bosak and his partner, Roger Van Schaik, began their regular duty assignment at 8:00 a.m. They were wearing civilian type dress and drove in an unmarked Chicago Police Department vehicle. At approximately 4:16 p.m. on March 3, 1979, the officers made a traffic stop at 1123 West 115th Street in Chicago, Illinois. While both officers were outside of their vehicle, another car drove up and stopped next to the police car. The occupant of this car, later learned to be Kenneth Allen left his auto and began shooting at the two police officers. Allen, after shooting both officers a number of times, fled the scene and was apprehended shortly thereafter. Officer Bosak was pronounced dead on arrival at Roseland Hospital at 4:40 p.m. The medical examiner’s certificate of death recites the immediate cause of death as a bullet wound in the heart. We find, therefore: a) that Officer Bosak was killed in the line of duty as defined in Section 2(e) of the Act; and b) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Imogene Bosak, surviving spouse of the deceased police officer, William P. Bosak.